Citation Nr: 0104419	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.  

In August 1993, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for postoperative 
residuals, laminectomy, L5-S1.

This case is before the Board on appeal from an April 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia. 

The appeal was docketed at the Board in 1999.  A hearing was 
held before the undersigned Member of the Board at the RO in 
March 2000.


FINDINGS OF FACT

1.  In August 1993, the Board denied entitlement to service 
connection for postoperative residuals, laminectomy, L5-S1.

2.  The additional evidence received since the August 1993 
Board denial of entitlement to service connection for 
postoperative residuals, laminectomy, L5-S1, includes 
evidence which is so significant that it must be considered 
in order to fairly decide the claim.


CONCLUSION OF LAW

Evidence received since the August 1993 Board denial of 
entitlement to service connection for postoperative 
residuals, laminectomy, L5-S1, is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The August 1993 Board 
denial of service connection for postoperative residuals, 
laminectomy, L5-S1, is final, based upon the evidence then of 
record.  38 U.S.C.A. § 7104 (West 1991).  However, if new and 
material evidence is submitted, a previously denied claim 
must be reopened.  38 U.S.C.A. § 5108.  Therefore, the issue 
for appellate determination is whether the evidence received 
since the August 1993 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for postoperative residuals, 
laminectomy, L5-S1, in August 1993, the Board, after 
observing that the lone reference to surgery in the veteran's 
service medical records pertained to an excision in response 
to a pilonidal cyst, determined that the veteran's 
postoperative residuals, laminectomy, L5-S1, were not related 
to his period of service.  Evidence in the Board's possession 
in August 1993 included the veteran's service medical 
records.  Those records reflect that in April 1955 the 
veteran presented with complaint of pain in the area of the 
coccyx.  An "old history" of previous backache of relatively 
brief durations was noted.  When seen the next day, the 
veteran elaborated that he had developed discomfort in his 
"tail bone" apparently one week earlier.  X-ray examination 
of the veteran's lumbar spine revealed "no bony" abnormality.  
In conjunction with the initial presentation, the veteran was 
also found to have a pilonidal cyst which was excised (i.e., 
an "I & D") approximately four days later.  In April 1956, 
the veteran complained of having back strain.  When he was 
examined for service separation purposes in December 1956, 
the veteran's spine was clinically evaluated as normal.

Subsequent to service, in a (1) May 1957 item of 
correspondence (addressed to Dr. Jack W. Hunter) from Thomas 
J. Holbrook, M.D., the veteran is shown to have been examined 
by the latter physician in April 1957.  In conjunction with 
the examination, the veteran complained of having a "low 
backache with pain under the ribs on the right side."  In 
June 1971, the veteran was examined by James H. Wiley, M.D.  
The veteran alluded to having experienced a contusion in his 
"tailbone area" in service, subsequent to which "pus" emerged 
when he underwent related (i.e., "I. & D.") surgery.  He 
further related that one "Dr. Hunter" in 1961 excised a 
pilonidal cyst which was "a recurrence of [the] difficulty" 
he had experienced in service.  The veteran further indicated 
that he had been injured in a mine accident in October 1970 
and that he was then experiencing low back pain.  Following 
physical examination, Dr. Wiley indicated that the veteran 
"would be an ideal candidate for" lumbar fusion.  

A September 1971 treatment report from George B. Edmiston, 
M.D., makes reference to the veteran's having sustained a 
"possible lumbar disc rupture" in May 1971; the diagnosis was 
spondylolysis with bilateral pars interarticularis defects at 
L5-S1 with a superimposed "sprain type injury with resultant 
chronic low back pain."  A (2) September 1971 treatment note 
from Jack W. Hunter, M.D., reflects that, when he saw the 
veteran in 1961, he had excised a pilonidal cyst.  A (3) 
December 1971 statement from Dr. Edmiston indicated that the 
veteran first experienced low back pain "following [surgery] 
in the service", and that the veteran first saw the physician 
with low back pain in "1957".

When the veteran was examined by VA in January 1972, he 
related that he had "injured his back" in a mine accident in 
1970.  Pertinent X-ray examination revealed spondylolysis.  A 
February 1974 statement from Dr. Wiley notes that, since 
injuring his back in October 1970, the veteran had undergone 
"multiple surgeries on his back".  An (4) October 1977 
statement from Dr. Hunter reflects that the veteran had 
undergone spinal fusions on occasions to include March 1972, 
September 1972 and October 1973; the assessments included 
lumbar spondylolysis with a history of "multiple fusions".  

Also of record in August 1993 was a June 1989 statement from 
Dr. Wiley, wherein the physician indicated that the veteran 
"had a known spondylolisthesis, with bilateral pars 
interarticularis defect at L5-S1 which" had required multiple 
surgeries to obtain solid fusion.  The veteran had related 
that he had incurred "injuries to his back in Korea" during 
an air raid.  The physician also indicated that the veteran, 
when examined in June 1989, was found to have an 
"approximately 7 [inch] long scar in the midline in the lower 
back" in addition to a scar in "the area of the [pilonidal] 
cyst excision."  Dr. Wiley further indicated that, with 
respect to "the etiology of the defects in the pars 
interarticularis, it [was] quite possible that" the veteran 
could have sustained the injuries in service.  In a July 1989 
statement from Dr. Hunter, the physician related that the 
veteran had given a history of having injured his back in an 
air raid in Korea while in service.

Evidence added to the record since August 1993 include copies 
of enumerated evidentiary items (1)-(4), as identified and 
addressed hereinabove.  Also recently added to the record is 
a statement from Dr. Hunter, received in March 1999, wherein 
the physician indicates that he had been the veteran's 
"family physician since 1957", at which time the veteran "had 
a 7 [inch] scar in the midline [of his] lower back and a scar 
over the area of the pilonidal cyst excision."  Dr. Hunter 
further indicates that, since becoming the veteran's 
physician, the veteran "has had a history of low back pain 
problems and it is more likely than not that he sustained the 
injuries in Korea in an air raid as he describes."  

At his March 2000 personal hearing, the veteran testified 
that he injured his back in Korea in late 1954 or early 1955 
when, after a "warning came for an attack", he fell while 
attempting to get into a vehicle while "running".  He further 
testified that he shortly thereafter underwent surgery 
involving his spine at a field hospital in Korea.  He further 
indicated that the above-cited statement from Dr. Hunter in 
which the physician indicates that the veteran was found to 
have two scars in 1957, one of which was a seven inch scar in 
addition to another scar over the area of the pilonidal cyst 
excision, comprises evidence to the effect that he did in 
fact undergo spinal surgery in service. 

The most recently received item of evidence is an April 2000 
statement from Dr. Hunter, wherein the physician indicates 
that, when he saw the veteran in 1957, the veteran at that 
time "had a [seven inch scar] midline in [his] lower back", 
as had been "stated" by Dr. Wiley in the latter's June 1989 
submission. 

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for back disability, the Board would at the outset 
observe that the above-cited recently received copies of the 
evidence designated above as enumerated items (1)-(4) 
comprise duplicates of evidence which was in the Board's 
possession in August 1993.  As such, these items are, in 
accordance with the pertinent aspect of 38 C.F.R. § 3.156(a) 
set forth above, not "new".  See 38 C.F.R. § 3.156(a).  With 
respect to the two above-cited recently received submissions 
from Dr. Hunter, these items are, clearly, "new".  As to 
whether either recently received submission is "material", 
the Board is of the opinion that at least one of the items, 
the April 2000 statement, is in fact "material".  In this 
regard, such item reflects that when Dr. Hunter saw the 
veteran in 1957, the veteran at that time "had a [seven inch 
scar] midline in [his] lower back".  Inasmuch as there was no 
evidence bearing on the presence of such 7-inch scar in 1957 
(the previously of record June 1989 statement from Dr. Wiley, 
significantly, ascribed no temporal context to such scar) in 
the Board's possession in August 1993, and because the fact 
of such scar would seem to at least be facially probative of 
the matter of whether the veteran in fact underwent spinal 
surgery in service, the Board concludes that such item is 
"material".  Since the item is, accordingly, both "new and 
material", i.e., is so significant that it must be considered 
in order to fairly decide the merits of the claim, in 
accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), the veteran's claim for service connection for 
back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).




ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for back disability is 
reopened. 


REMAND

In consideration of the Board's disposition above, reopening 
the veteran's claim for service connection for back 
disability, such claim, in accordance with Manio v. 
Derwinski, 1 Vet. App. 140 (1991), must be adjudicated on a 
de novo basis.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required, in addition to the reasons set forth below, for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, 
among others advanced hereinbelow, a remand is required.  

As pertinent to the veteran's (reopened) claim for service 
connection for back disability, the Board is of the opinion 
that additional development, as specified in greater detail 
below and to include querying the veteran as to the precise 
location/facility at which his alleged inservice spinal 
surgery was performed, is necessary before any further 
related appellate action ensues.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request of the veteran 
that he specify, to the best of his 
recollection, the approximate date and 
precise facility/location at which his 
alleged inservice spinal surgery was 
performed.  Then, in light of the 
veteran's response (if any), the RO 
should take appropriate action to procure 
copies of the indicated 
treatment/surgical report(s).  The 
veteran should also be requested to 
submit the name(es), addresses(es) and 
approximate date(es) relative to 
pertinent treatment rendered him by any 
health care provider (VA as well as non-
VA) for which the related treatment 
records have not been previously 
submitted.  Then, if appropriate and 
after securing the necessary release(es), 
the RO should obtain these records.

2.  After securing any necessary release 
from the veteran, the RO should take 
appropriate action to procure from Jack 
W. Hunter, M.D. (who may be retired and 
resides/practices at "South Main" St., 
Webster Springs, West Virginia 26288) 
copies of any extant clinical reports 
bearing on treatment rendered the veteran 
beginning in 1957.  Any copies of records 
thus procured should be associated with 
the veteran's claims file.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA surgical 
examination to ascertain, to the extent 
possible, the present status of the 
veteran's surgeries to include excisions 
of pilonidal cyst, accomplished in 1955 
and 1961, and multiple spinal fusions, 
accomplished in the early 1970's.  In 
particular, the examiner should ascertain 
the presence of, and if present, further 
ascertain the current status of a 
(presumably) seven-inch scar "in the 
midline [of the veteran's] lower back" 
and another "scar over the area of [a] 
pilonidal cyst excision".  Based on the 
veteran's related examination, and after 
reviewing the record to specifically 
include the above-cited June 1989 
submission from Dr. Wiley and April 2000 
submission from Dr. Hunter, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that, 
assuming such scar is in fact present, 
the seven-inch scar in the midline of the 
veteran's lower back is a residual of 
spinal surgery accomplished in the mid-
1950's in service.  It is imperative that 
a copy of this decision and 
remand, in addition to the claims files, 
be provided to 


the examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.

4.  The RO should then review the report 
pertaining to the VA examination performed 
in response to the previous numerical 
directive to ascertain whether such 
examination is in compliance with the 
Board's examination instructions.  Any 
necessary corrective action should be 
undertaken.

5.  In addition to the development 
addressed in the preceding numerical 
directives, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent 
court decisions that are subsequently 
issued also should be considered.  



6.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
on a de novo basis, adjudicate the 
veteran's reopened claim for service 
connection for back disability.

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of any aspect of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

